IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 30, 2009
                                     No. 08-20781
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOSE LUIS BARRIOS!BELTRAN, also known as Jose Luiz Barrios, also
known as Jose Luis Barrios Beltran

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:08-CR-533-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose Luis Barrios-Beltran
raises arguments that are foreclosed by United States v. Lopez-Ortiz, 313 F.3d
225, 229-31 (5th Cir. 2002), which held that an immigration judge’s failure to
inform an alien of his eligibility for discretionary waiver of removal at his
removal proceeding did not render the proceeding fundamentally unfair. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007). The


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20781

appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.




                                       2